ORTUS CURRENCY FUTURESACCESS LLC AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT THE UNITS OF LIMITED LIABILITY COMPANY INTEREST CREATED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES ACT, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED EXCEPT AS PERMITTED UNDER APPLICABLE SECURITIES LAWS AND WITH THE CONSENT OF THE SPONSOR. Merrill Lynch Alternative Investments LLC Sponsor February29, 2012 ORTUS CURRENCY FUTURESACCESS LLC AMENDED AND RESTATED LIMITED LIABILITY COMPANY OPERATING AGREEMENT TABLE OF CONTENTS ARTICLE I ORGANIZATION SECTION 1.01. OBJECTIVES AND PURPOSES 1 SECTION 1.02. INVESTMENT OF CASH RESERVES 2 SECTION 1.03. FISCAL YEAR; ACCOUNTING PERIODS 3 SECTION 1.04. REGISTERED AGENT AND OFFICE; PRINCIPAL OFFICE 3 SECTION 1.05. DURATION OF THIS FUTURESACCESS FUND 3 SECTION 1.06. NON-ASSIGNABILITY OF UNITS; SUBSTITUTED INVESTORS; LIMITED ASSIGNABILITY OF THE SPONSOR’S INTEREST 3 SECTION 1.07. LIABILITY OF INVESTORS 4 ARTICLE II CAPITAL AND TAX ALLOCATIONS SECTION 2.01. CAPITAL CONTRIBUTIONS 4 SECTION 2.02. OPENING CAPITAL ACCOUNTS 5 SECTION 2.03. FINANCIAL ALLOCATIONS AMONG THE UNITS 6 SECTION 2.04. NET ASSET VALUE 6 SECTION 2.05. SPONSOR’S FEES; OPERATING EXPENSES 7 SECTION 2.06. ALLOCATION OF PROFITS AND LOSSES FOR FINANCIAL PURPOSES 8 SECTION 2.07. ALLOCATION OF PROFITS AND LOSSES FOR INCOME TAX PURPOSES 8 SECTION 2.08. CHARGEBACKS TO CURRENT OR FORMER INVESTORS 10 SECTION 2.09. PROCESSING OF SUBSCRIPTIONS 10 SECTION 2.10. VALUATION OF ASSETS 10 SECTION 2.11. USE OF ESTIMATES 12 SECTION 2.12. ACCOUNTING PRACTICES 12 ARTICLE III PARTICIPATION IN FUTURESACCESS FUND PROPERTY; REDEMPTIONS AND DISTRIBUTIONS SECTION 3.01. NO UNDIVIDED INTERESTS IN FUTURESACCESS FUND PROPERTY 12 SECTION 3.02. REDEMPTIONS OF UNITS; EXCHANGES 12 SECTION 3.03. WITHDRAWALS OF CAPITAL BY THE SPONSOR 13 SECTION 3.04. MANDATORY REDEMPTIONS 13 i TABLE OF CONTENTS (cont.) SECTION 3.05. MANDATORY REDEMPTIONS TO PAY TAXES 13 SECTION 3.06. DISTRIBUTIONS 14 SECTION 3.07. FORM OF DISTRIBUTION AND REDEMPTION PAYMENTS 14 SECTION 3.08. REMOVAL OF THE SPONSOR 14 ARTICLE IV WITHDRAWAL OF THE SPONSOR AND INVESTORS SECTION 4.01. WITHDRAWAL OF THE SPONSOR 14 SECTION 4.02. WITHDRAWAL OF AN INVESTOR 14 SECTION 4.03. STATUS AFTER WITHDRAWAL 14 ARTICLE V MANAGEMENT SECTION 5.01. AUTHORITY OF THE SPONSOR 14 SECTION 5.02. SERVICE PROVIDERS; INVESTMENTS; ACCOUNTS 15 SECTION 5.03. ACTIVITIES OF THE SPONSOR PARTIES 15 SECTION 5.04. SERVICES TO THIS FUTURESACCESS FUND 15 SECTION 5.05. INTERESTED PARTIES 16 SECTION 5.06. EXCULPATION 16 SECTION 5.07. INDEMNIFICATION 16 SECTION 5.08. THE MASTER FUND’S STANDARD OF LIABILITY AND INDEMNIFICATION 16 SECTION 5.09. INVESTORS’ TRANSACTIONS 17 SECTION 5.10. RELIANCE BY THIRD PARTIES 17 SECTION 5.11. REGISTRATION OF ASSETS 17 SECTION 5.12. LIMITATION ON AUTHORITY OF THE SPONSOR 17 ARTICLE VI ADMISSION OF INVESTORS SECTION 6.01. PROCEDURE AS TO NEW INVESTORS 17 SECTION 6.02. PROCEDURE AS TO NEW MANAGERS 17 ARTICLE VII BOOKS OF ACCOUNT; AUDITS; REPORTS TO INVESTORS SECTION 7.01. BOOKS OF ACCOUNT 17 SECTION 7.02. ANNUAL AUDIT 18 SECTION 7.03. INTERIM REPORTS 18 ARTICLE VIII CONFLICTS OF INTEREST SECTION 8.01. INVESTORS’ CONSENT 18 SECTION 8.02. INVESTORS’ REPRESENTATIVE 19 ARTICLE IX DISSOLUTION AND WINDING UP OF THIS FUTURESACCESS FUND ii TABLE OF CONTENTS (cont.) SECTION 9.01. EVENTS OF DISSOLUTION 19 SECTION 9.02. DISSOLUTION 19 ARTICLE X BENEFIT PLAN INVESTORS SECTION 10.01. INVESTMENT IN ACCORDANCE WITH LAW 20 SECTION 10.02. DISCLOSURES AND RESTRICTIONS REGARDING BENEFIT PLAN INVESTORS 20 ARTICLE XI MISCELLANEOUS PROVISIONS SECTION 11.01. INVESTORS NOT TO CONTROL 21 SECTION 11.02. POWER OF ATTORNEY 21 SECTION 11.03. AMENDMENTS; CONSENTS 21 SECTION 11.04. NOTICES 22 SECTION 11.05. LEGAL EFFECT; MANNER OF EXECUTION 22 SECTION 11.06. ENTIRE AGREEMENT; AMENDMENT AND RESTATEMENT 22 SECTION 11.07.
